EXHIBIT For Further Information Contact: Selina Tang IR Manager Sinoenergy Corporation Telephone: 86-10-8492-7035 x832 E-mail: tys@sinoenergycorporation.com SINOENERGY CORPORATION REPORTS GOING CONCERN QUALIFICATION IN AUDITOR’S REPORT; LOSS OF $13.1 MILLION FOR THE YEAR ENDED SEPTEMBER 30, 2009 Beijing, China, January 20, 2010.Sinoenergy Corporation (NASDAQ: SNEN) (the “Company”) announced today that its independent registered public accounting firm has included a going concern qualification in its report on the Company’s financial statements for the year ended September 30, 2009.For the year ended September 30, 2009, the Company incurred a substantial operating and net loss, and, as of September 30, 2009, the Company had negative working capital of approximately $9.1 million. Furthermore, the Company has incurred a substantial amount of bank debt and other term debt that it is contractually obligated to pay in the near term, and the Company’s ability to meet these obligations is dependent upon certain factors outside of the Company’s control.
